DETAILED ACTION
This is in response to the Patent Application filed 4/10/2020 wherein claims 1-4 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “actuation system which produces the rotation of the arc in one direction and in an opposite direction” (Claim 1, lines 34-35) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings (Figures 1-5) are also objected to under 37 CFR 1.84(l) because the lines in the drawings are not sufficiently dense, dark, and well-defined. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. See CFR 1.84(l).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an actuation system which produces the rotation of the arc …” in claim 1, lines 34-35. See MPEP 2181 A-C.
Applicant’s specification in lines 0064-0065 describes the structural elements of the claimed “actuation system”. According to Applicant’s specification, the actuation system can be produced using a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pat Smith on 3/10/2022.

The application has been amended as follows: 
In the Specification
Paragraphs [0011], [0013], [0028], [0041], [0043], [0045], [0054], [0056], and [0057] are amended as follows:
[0011] - a mobile assembly having a mobile cowl and a slider, the mobile cowl 
being fixed to the slider, the slider being mobile in translation, on the fixed 
structure, in a direction of translation between an advanced position in which the 
slider is positioned such that the mobile cowl is moved close to the fan casing and 
an extended position in which the slider is positioned such that the mobile cowl is moved away from the fan casing so as to define, between them, an open window 


[0013] - an assembly of actuators causing the slider to move between the advanced 
position and the extended position, and vice versa, and 

[0028] Fig. 3 is a perspective view of the turbofan according to the invention in the 
extended and deployed position, 

[0041] The slider 218 is mobile between an advanced position (Fig. 2) and 
an extended position (Fig. 3) and vice versa. In the advanced position, the slider 218 is positioned as far forward as possible, with respect to the flow direction, such that the mobile cowl 216 is moved close to the outer panels 212 and to the fan 
casing 202 and thus forms an aerodynamic surface. In the extended position, the slider 218 is positioned as far aft as possible, with respect to the flow direction, 
such that the mobile cowl 216 is moved away from the outer panels 212 and from 
the fan casing 202 so as to define, between them, a window 220. 

[0043] In the extended position, the mobile cowl 216 and the fan casing 202, and the outer panels 212, are spaced apart from one another and define, between them, the open window 220 between the duct 204 and the exterior of the nacelle 102. 
That is to say, the air from the bypass flow 208 passes through the window 220 to 
end up outside the turbofan 100. 

[0045] The nacelle 102 also comprises a set of actuators (not shown) that move the 
slider 218 in translation between the advanced position and the extended position and vice versa. Each actuator is controlled by a control unit, for example of the 
processor type, which controls the movements in one direction or the other 
according to the requirements of the aircraft 10. 

[0054] The stowed position can be adopted when the slider 218 is in the advanced 
position or the extended position. The deployed position can be adopted only when the slider 218 is in the extended position. 

[0056] Thus, operation comprises, starting from the advanced/stowed position, 
ordering activation of the actuators to move the slider 218 from the advanced 
position to the extended position. During or at the end of this movement, the 

deployed position.

[0057] Conversely, operation thus comprises, starting from the extended/deployed position, ordering activation of the actuators to move the slider 218 from the extended position to the advanced position. During or at the start of this movement, the maneuvering system 400 moves the blades 250 from the deployed 
position to the stowed position.

In the Claims
The following is a complete listing of claims which replaces all prior versions of the claims.
1. (Currently Amended) A turbofan having a longitudinal axis and comprising a motor and a nacelle, surrounding the motor, which comprises a fan casing, in which a duct for a bypass flow is delimited between the nacelle and the motor and in which a flow of air flows in a flow direction, said nacelle comprising: 
a fixed structure fixed to the fan casing, 
a mobile assembly having a mobile cowl and a slider, the mobile cowl being fixed to the slider, the slider being mobile in translation, on the fixed structure, in a direction of translation between an advanced position in which the slider is positioned such that the mobile cowl is moved close to the fan casing and an extended position in which the slider is positioned such that the mobile cowl is moved away from the fan casing to define, between them, an open window between the duct and an exterior of the nacelle, 
a plurality of blades, each blade comprising a first end mounted mobile in rotation on the slider about an axis of rotation and where the plurality of blades are gradually offset angularly about the longitudinal axis, where each blade is mobile between a stowed position in which the blade is outside the duct and a deployed position in which the blade is across the duct, 
an assembly of actuators causing the slider to move between the advanced position and the extended position, and vice versa, and 
a maneuvering system configured to move each blade from the stowed position to the deployed position and vice versa, where the maneuvering system comprises: 

for each shaft, an arm which has a first end fixed to the shaft and a second end, 
an arc coaxial with the longitudinal axis, mounted rotatably mobile on the slider about the longitudinal axis, 
for each arm, a base of a rectilinear rod is fixed 
for each rectilinear rod, a stock having a first end, a second end, and a through-bore into which the rectilinear rod is inserted, in which the stock is mounted free in translation relative to the rectilinear rod, and in which the second end of the stock is mounted free in rotation on the arm 
an actuation system which produces 
2. (Currently Amended) The turbofan according to claim 1, wherein a base of each rectilinear rod extends
3. (Currently Amended) The turbofan according to claim 1, wherein each arm is composed of two paddles that are at a distance from one another parallel to the axis of rotation, wherein each paddle comprises a drill-hole, 
wherein the stock corresponding to said arm comprises two blocks disposed on either side of the stock and coaxial with the rocking axis, and 
wherein each block is mounted free in rotation in the drill-hole of a respective paddle.
4. (Original) An aircraft comprising at least one turbofan according to claim 1.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art fails to teach in combination with the other limitations of the claim, a maneuvering system that comprises “for each blade, a shaft mounted mobile in 
The closest prior art reference Morrison (US 2,933,890) teaches a jet engine (Figure 1) having a longitudinal axis (an axis through the center of housing 2; see Figures 1-2) and comprising a motor (at 1) and a nacelle (2, 44), surrounding the motor (1) and including a duct for a bypass flow (see Figures 1-5) and in which a flow of air flows in a flow direction (see flow arrows at 24), the nacelle comprising (2, 44): a fixed structure (at 2), a mobile assembly (at 44) having a mobile cowl (the casing at 44) and a slider (at 14; see Figures 3-5), the mobile cowl (the casing at 44) being fixed to the slider (at 14), the slider (at 14) being mobile in translation (see Figures 3-4), on the fixed structure (at 2), in a direction of translation between an advanced position (Figures 2 and 4) in which the slider (at 14) is positioned such that the mobile cowl (the casing at 44) is moved close to the fan casing (see Figures 2 and 4) and an extended position (Figures 1, 3, and 5) in which the slider (at 14) is positioned such that the mobile cowl (the casing at 44) is moved away from the fan casing (see Figures 1, 3, and 5) to define, between them, an open window (at 24), between the duct and an exterior of the nacelle (see Figures 1-5), a plurality of blades (5), each blade (5) comprising a first end (the end near 50, 52; see Figure 6) mounted mobile in rotation (about 50, 52; see Figures 6-8) on the slider (see Figures 1-5) about an axis of rotation (50) and where the plurality of blades (5) are gradually offset angularly (see Figures 6-7) about the longitudinal axis (see Figures 6-7), where each blade (5) is mobile between a stowed position (see Figure 7) in which the blade (5) are outside the duct (see Figures 2, 4, and 7) and a deployed position (see Figure 6) in which the blade 5) is across the duct (see Figures 1, 3, 5, and 6), an assembly of actuators (13, 42, 41) causing the slider (14) to move between the advanced position (see Figure 4) and the extended position (see Figure 5), and vice versa, and a maneuvering system (see Figures 4-8) configured to move each blade (5) from the stowed position (see Figure 7) to the deployed position (see Figure 6), and vice versa, where the maneuvering system (see Figures 4-8) comprises: an arc (51) coaxial with the longitudinal axis (see 
Morrison does not teach for each blade, a shaft mounted mobile in rotation on the slider about an axis of rotation, and onto which the blade is fixed, for each shaft, an arm which has a first end fixed to the shaft and a second end, for each arm, a base of a rectilinear rod is fixed to the arc, for each rectilinear rod, a stock having a first end, a second end, and a through-bore into which the rectilinear rod is inserted, in which the stock is mounted free in translation relative to the rectilinear rod, and in which a second end of the stock is mounted free in rotation on the arm about a rocking axis parallel to the axis of rotation
See PTO-892 for additional references teaching blades which include thrust reverser blockers, wherein a plurality of blades are rotated to block the bypass fan duct. However, in a similar manner to Morrison discussed above, these references fail to teach the claimed maneuvering system which moves the blades between stowed and deployed positions, in particular having the shafts, arms, arc, rods, and stocks as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741